Citation Nr: 1020363	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-10 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease.

2.  Entitlement to an evaluation in excess of 40 percent for 
urethritis.

3.  Entitlement to a compensable evaluation for hypertension.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1950 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
October 2004 and of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

In December 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to increased evaluations for 
hypertension and lumbar disc disease as well as the issue of 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's urethritis is not manifested by voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected urethritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7518 (to include consideration of voiding 
dysfunction and urinary frequency) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision on appeal that vacated and remanded 
the decision of the Veterans Claims Court in Vazquez-Flores.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In view of some potentially qualifying 
language included in the Federal Circuit's decision in 
vacating the CAVC's decision ("insofar as"), it appears 
that only the generic first, third, and fourth elements 
[contained in the CAVC's decision] are in fact required under 
the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in October 2006 and 
December 2008 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in January 2009 and 
May 2009.  38 C.F.R. § 3.159(c)(4).  Both VA examiners 
addressed the severity of the veteran's urinary symptoms in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  There is no 
objective medical evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected urethritis since he was last examined.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2009 VA examination reports are thorough; thus the 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's service connection urethritis is currently 
rated as 40 percent disabling pursuant to 4.115b, Diagnostic 
Code 7599-7511 for stricture of ureter.  Urethritis is not 
specifically listed in the rating schedule.  When a Veteran 
is diagnosed with an unlisted condition, it must be rated 
under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  
The diagnostic code is "built-up" by assigning the first 
two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, the disease is rated by analogy under a diagnostic code 
for a closely related disease that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. § 4.20.  

Here, urethritis should be evaluated under Diagnostic Code 
7518, for stricture of the urethra, which directs that the 
disability be evaluated as a voiding dysfunction, and not 
Diagnostic Code 7511, for stricture of the ureter which was 
designated by the RO.  The Board finds that an evaluation 
under Diagnostic Code 7518 is the most appropriate as it 
reflects the body system and part affected and the applicable 
criteria reflect the described symptomatology.  

As reflected by the referral to a general formula for 
evaluation, diseases of the genitourinary system generally 
result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  The 
schedule provides descriptions of various levels of 
disability in each of these symptom areas.  Where diagnostic 
codes refer the evaluator to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  In other words, 
assignment of evaluations for multiple dysfunctions over the 
same period would constitute prohibited pyramiding.  38 
C.F.R. § 4.14.

Disability manifested as voiding dysfunction is rated as 
urine leakage, urinary frequency, or obstructed voiding.  
With leakage, where the wearing of absorbent materials which 
must be changed less than twice per day is required, a 20 
percent rating is assigned.  A 40 percent rating is warranted 
where absorbent materials must be changed two to four times 
per day.  When the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day is required, a 60 percent rating is assigned.

Urinary frequency, with a daytime voiding interval between 
two and three hours, or awakening to void two times per night 
is rated 10 percent disabling.  A daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night, warrants a 20 percent rating.  A maximum 40 
percent evaluation is assigned for a daytime voiding interval 
less than one hour, or for awakening to void five or more 
times per night.

Obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year is rated 
noncompensable.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with post void residuals greater than 150 cc, markedly 
diminished peak flow rate (less than 10 cc/sec), recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilatation every two to 
three months is assigned a 10 percent rating.  Urinary 
retention requiring intermittent or continuous 
catheterization is rated 30 percent disabling. 38 C.F.R. § 
4.115a.

In March 2006, the veteran denied any urinary incontinence.  
In January 2007, the veteran reported frequency of three 
hours, nocturia times six, and increased urgency.  

At the January 2009 VA examination, the veteran reported 
urgency, dribbling, urine retention, daytime voiding every 
one to two hours, and five or more voidings per night.  The 
veteran also reported stress incontinence.  The veteran 
denied recurrent urinary tract infections and obstructed 
voiding.  Physical examination demonstrated normal bladder, 
urethra examination.  The examiner noted that the veteran did 
not have urethritis and that his symptoms were due to 
prostate cancer and BPH.  

At the May 2009 VA examination, the veteran reported nocturia 
four to five times per night and daytime voiding every two 
hours.  The veteran continued to have hesitancy but no 
further narrowing of the stream or dysuria.  The veteran 
reported dribbling from time to time but there had been no 
diagnosis made of urine incontinence and the veteran reported 
that he had never worn any absorbent material.  The veteran 
reported that he did have a urinary tract infection in 2006.  
Diagnosis included recurrent urethritis, multifactorial.

The Board notes that the veteran testified at the travel 
board hearing in December 2009 that he wears absorbent 
materials that have to be changed three or four times a day.

Thus, the Board further finds that the veteran's urethritis 
has been predominantly manifested by symptomatology that more 
nearly approximates the need to use and change absorbent 
materials three to four times a day, daytime voiding 
intervals of between one and two hours, and nocturia at least 
five times a night.

Thus, the overall evidence does not sufficiently establish a 
disability picture most nearly approximated by the next-
higher 60 percent rating at any time during the appeal period 
as there is no evidence that the veteran's urethritis 
requires the use of an appliance or wearing of absorbent 
materials which must be changed more than 4 times per day.  

In the absence of a showing of a need to change absorbent 
materials more than four times a day, a rating in excess of 
40 percent for urethritis must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
urethritis presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The disability does not result in 
symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
urethritis is denied.


REMAND

With respect to the veteran's claim for increased evaluation 
for hypertension, the Veteran contends that the symptoms 
associated with his service-connected hypertension are more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrant a higher rating.  He 
presented testimony in December 2009 that his blood pressure 
had gone up and that he had a follow up appointment with his 
cardiologist for his blood pressure.  Private medical records 
indicate that on December 11, 2009, the veteran's blood 
pressure reading was 164/88.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that 
the Veteran last had a VA examination for compensation and 
pension purposes in May 2009.  Thus, the appellant should be 
provided an opportunity to report for a current VA 
hypertension examination to ascertain the current status of 
his service-connected hypertension.

With respect to the veteran's lumbar disc disease, the 
general rating formula for diseases and injuries of the spine 
direct that any associated objective neurologic abnormalities 
are to be evaluated separately under an appropriate 
diagnostic code.  The Board notes that the veteran testified 
in December 2009 of pain radiating into the right hip since 
the 1950s.  At the August 2004 VA examination, the veteran 
reported pain with occasional radiation to the right hip.  
However, at the February 2009 VA examination, the examiner 
noted no radiation.  Thus, the veteran should be provided an 
opportunity to report for a current VA spine examination to 
ascertain the current status of his service-connected lumbar 
disc disease, including any neurological manifestations of 
such.

As a final matter, the Board also points out that, as any 
decision with respect to the claims for increased evaluation 
for hypertension and lumbar disc disease may affect the 
Veteran's claim for a TDIU, this claim is inextricably 
intertwined with the claim for service connection.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, 
it follows that, any Board action on the TDIU claim, at this 
juncture, would be premature.  Hence, a remand of this matter 
is warranted, as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his 
hypertension and lumbar disc disease that 
is not evidenced by the current record.  
If so, the Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  These records should 
then be obtained and associated with the 
claims folder.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.

2.  The Veteran should be afforded a VA 
examination by an examiner to ascertain 
the severity of his hypertension and 
lumbar spine disabilities.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.  

(a) With respect to hypertension, the 
examiner is asked to provide the 
veteran's blood pressure reading and 
confirm whether or not the veteran 
requires continuous medication for 
control.

(b) With respect to the lumbar spine, 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner is asked to determine whether 
the Veteran's lumbar spine exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.

The examiner should also identify any 
peripheral nerve impairment associated 
with the veteran's lumbar disc disease 
such as neuralgia, neuritis, paralysis 
(incomplete or complete) and identify the 
nerve(s) involved.  The examiner should 
state whether the involvement of the 
nerve is wholly sensory 

Complete paralysis of the sciatic nerve 
is found when the foot dangles and drops, 
no active movement possible of muscles 
below the knee, flexion of knee weakened 
or (very rarely) lost.  The term 
"incomplete paralysis" with peripheral 
nerve injures, indicates a degree of lost 
or impaired function substantially less 
than the type picture for complete 
paralysis given with each nerve, whether 
due to varied level of the nerve lesion 
or to partial regeneration. 

(c)  Based on examination findings and 
other evidence contained in the claims 
file, the examiner must offer an opinion 
as to whether it is at least as likely as 
not that the Veteran is unable to secure 
or follow a substantially gainful 
occupation solely as a result of the 
combination of his service-connected 
disabilities (lumbar disc disease, 
urethritis, hypertension, right 
herniorrhaphy, and psoriasis).

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The examiner should consider the 
Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or follow 
a gainful occupation in light of his 
service-connected disabilities.

To the extent possible, the examiner 
should distinguish symptoms and 
impairment attributable to the Veteran's 
service-connected disorders from those 
attributable to any other diagnosed 
disorders.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


